Citation Nr: 1749799	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  11-07 830 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently evaluated as 50 percent disabling prior to June 28, 2011, and 70 percent disabling thereafter.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran is represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1969, including service in the Republic of Vietnam, for which he was awarded a Purple Heart and an Air Medal.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

In June 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

This matter was previously before the Board in June 2014 and March 2013 and was remanded for further development.  The requested development was completed, and the case has been returned to the Board for further appellate action.


FINDINGS OF FACT

1.  Prior to June 28, 2011, the Veteran's service-connected PTSD has resulted in    no more than occupational and social impairment with reduced reliability and productivity.

2.  On or after June 28, 2011, the Veteran's service-connected PTSD has resulted in no more than occupational and social impairment with deficiencies in most areas.

3.  Prior to June 28, 2011, the probative evidence of record does not show that the Veteran's service-connected PTSD rendered him unable to secure or follow substantially gainful employment consistent with his education and occupational experience.  

4.  As of June 28, 2011, the probative evidence of record demonstrates that it is at least as likely as not that the Veteran's service-connected PTSD rendered him unable to secure or follow substantially gainful employment consistent with his education and occupational experience.  


CONCLUSIONS OF LAW

1.  Prior to June 28, 2011, the criteria for a rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2017).

2.  On or after June 28, 2011, the criteria for a rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2017).

3.  Prior to June 28, 2011, the criteria for entitlement to TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).

4.  As of June 28, 2011, the criteria for entitlement to TDIU have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

      PTSD Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent    the average impairment of earning capacity resulting from disability.  38 U.S.C.A.  § 1155; 38 C.F.R. § 4.1 (2017).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R.     § 4.1.  Other applicable general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability; resolving any reasonable doubt regarding the degree of disability in favor of the claimant; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures      more nearly approximates the criteria for the next higher rating; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity.  See 38 C.F.R. §§ 4.2, 4.3, 4.7, 4.10 (2017); see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 127 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Pursuant to the General Rating Formula for Rating Mental Disorders (General Rating Formula), a 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory such as, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired  abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted when there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting         the ability to function independently, appropriately, or effectively; impaired   impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting     to stressful circumstances, including work or a work-like setting; and the inability    to establish and maintain effective relationships.  Id. 

A maximum 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to      perform activities of daily living, including maintenance of minimal personal    hygiene; disorientation to time and place; memory loss for names of close        relatives, own occupation, or own name.  Id.

The symptoms listed in the General Rating Formula are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or effects thereof, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Accordingly, the evidence considered in determining the level of impairment under Diagnostic Code 9411 is not restricted   to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms associated with the Veteran's PTSD and their effect on the level of occupational and social impairment.  Id.  

The record also contains Global Assessment of Functioning (GAF) scores assigned by clinicians, which reflect the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by replacing references to DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition (DSM-IV) with the fifth edition of the DSM (DSM-5).  See 38 C.F.R. § 4.125, amended by 79 Fed. Reg. 45099 (effective Aug. 4, 2014).  Although DSM-5 does not use the GAF Scale to assess functioning, the DSM-IV was in effect at the time the GAF scores were assigned.  Thus, the Board will consider the GAF scores of record in evaluating    the Veteran's occupational and social functioning.  However, an examiner's classification of the level of psychiatric impairment, by word or by a GAF         score, is not determinative of the VA disability rating to be assigned.  The percentage evaluation is based on all of the evidence that bears on occupational         and social impairment.  38 C.F.R. § 4.126(a) (2017).  

A GAF score between 61 and 70 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational,         or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.   A GAF score between 51 and 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers.  A GAF score between 41 and 50 indicates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable    to keep a job)."  See DSM-IV. 

Upon review of the record, the Board finds that a rating in excess of 50 percent    for PTSD is not warranted at any time prior to June 28, 2011.  During this time,     the record shows that the Veteran endorsed symptoms of intrusive thoughts and recollections, distressing dreams, avoidance, markedly diminished interest or participation in significant activities, feelings of detachment or estrangement from others, difficulty falling or staying asleep, irritability, hypervigilance, exaggerated startle response, and daytime fatigue.  His mood ranged between good, anxious,  and depressed.  On at least two occasions, the Veteran was noted to have mildly impaired recent memory; however, on other occasions, remote, recent, and 
immediate memory were found to be normal. There was no evidence of delusions, hallucinations, ritualistic or obsessive behavior, panic attacks, impaired judgment, impaired impulse control, spatial disorientation, suicidal or homicidal ideations,        or near-continuous panic or depression affecting the ability to function.  The Veteran was consistently alert and oriented, maintained personal hygiene, and        had no problems with activities of daily living.  His thought process, thought content, and psychomotor activity were unremarkable; speech was clear; affect     was normal; and attention was intact.  GAF scores ranged between 52 and 61,   which are indicative of mild to moderate symptoms or mild to moderate difficulty    in social, occupational, or school functioning. 

With respect to social functioning, the Veteran reported having loving, supportive relationships with his wife, three adult children, and four grandchildren.  He also reported positive relationships with about 10 to 15 good friends.  However, he reported mild to moderate impairment interacting with strangers and the general public, noting that he tended to isolate himself from crowds.  He also reported trying to keep busy by fishing, gardening, and working on a farm house his son recently purchased.  With respect to occupational functioning, the Veteran reported medically retiring in 2002 due to knee injuries.  He reported some interpersonal conflict with a few co-workers prior to his retirement.  A February 2009 VA examiner characterized the Veteran's PTSD symptoms as productive of reduced reliability and productivity.  As the evidence of record does not demonstrate occupational and social impairment with deficiencies in most areas, such as      work, school, family relations, judgment, thinking, or mood, the Board finds
that a rating in excess of 50 is not warranted at any point prior to June 28, 2011. 

Upon review of the record, the Board finds that a rating in excess of 70 percent is not warranted at any point on or after June 28, 2011.  During this time, the record shows that the Veteran maintained a good relationship with his family, performed activities of daily living, and maintained personal hygiene.  There was no evidence of grossly inappropriate behavior, impaired impulse control, persistent delusions or hallucinations, disorientation to time and place, or memory loss for names of close relatives, own occupation, or own name. While in February 2014 he reported thinking about shooting himself, the medical evidence does not reflect concern by treatment providers that there is a persistent risk of the Veteran harming himself or others.  For example, he specifically denied suicidal and homicidal ideation in various visits in 2013 and 2014, to include February, April and July 2014, and it was indicated that no further assessment or intervention for suicide was needed at that time.

The Board acknowledges the Veteran's assertions that his erratic behavior has led   to encounters with law enforcement.  In support of this, the Veteran submitted        an October 2007 police report documenting an incident in which the Veteran's daughter was arrested for hitting her ex-husband.  The narrative indicates that the Veteran was stopped by one of the officers present when he moved toward the Veteran's daughter's ex-husband after he said something offensive to the Veteran's daughter. The Veteran also testified that he was questioned by police on two occasions, once when he was waiting in his car outside of his granddaughter's apartment and once when he was photographing a boat while inadvertently on private property.  However, the Veteran acknowledged that those encounters were not a result of any fault on his part.  The Board finds nothing in the police report    or the Veteran's testimony which demonstrates behavioral problems such that a higher rating is warranted.  In sum, total social and occupational impairment is     not shown and a 100 percent rating is not warranted at any time during the period from June 28, 2011. 

In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against assigning the Veteran's PTSD ratings in excess of those already assigned, the doctrine is not for application.  See Gilbert, 1 Vet. App. at 56. 

      TDIU

VA will grant TDIU when the evidence shows that a veteran is precluded by    reason of a service-connected disability or disabilities from securing or following substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  The relevant issue is not whether    the veteran is unemployed or has difficulty obtaining employment, but whether    the veteran is capable of performing the physical and mental acts required by employment.  Van Hose v. Brown, 4 Vet. App. 361, 363 (1993).  Advancing age, any impairment caused by conditions that are not service connected, and prior unemployability status must be disregarded when determining whether a veteran     is currently unemployable.  38 C.F.R. §§ 4.16(a), 4.19.  

A total disability rating may be assigned when the scheduler rating is less than total, where, if there is only one disability, the disability is rated at 60 percent or more, or where, if there are two or more disabilities, at least one disability is rated 40 percent or more and there is sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Where the percentage requirements for TDIU are not met, a total disability rating may be assigned on an extraschedular basis when a veteran is unable to secure or follow a substantially gainful occupation as a result of his or her service-connected disability or disabilities. 38 C.F.R. § 4.16(b). The Board is precluded from assigning a TDIU rating on an extraschedular basis in the first instance.  Instead, the Board must refer any claim that meets the criteria for referral for consideration of entitlement to a TDIU on an extraschedular basis to the Director of Compensation Service or designee.  See Bowling v. Principi, 15 Vet. App. at 1, 10 (2001).

Throughout the appeal period, service connection has been in effect for PTSD, which has been evaluated as 50 percent disabling prior to June 28, 2011, and 70 percent disabling thereafter.  Thus, the scheduler criteria for TDIU have been met   as of June 28, 2011, but have not been met prior to that time.  

The record shows that the Veteran has a high school education.  Prior to service, he worked at a saw mill and a school for mentally disabled students.  During service, the Veteran's military occupational specialty was an Army aircraft armament repairman.  For nearly 30 years after service, he worked as a line crew member for  a telephone company.  The record shows that the Veteran medically retired in 2002 due to disabilities in both knees.  He reported some interpersonal conflict with a few co-workers prior to his retirement, which he believes contributed to his employer's decision to medically retire him.  
 
Upon review of the record, the Board finds that TDIU is warranted as of June 28, 2011.  As of this date, the Veteran was assigned a GAF score of 50, denoting serious symptoms.  In September 2013, his mental health treatment provider described his PTSD symptoms as "debilitating."  During this period, the Veteran reportedly moved out of his home and into a secluded cabin in the woods.  At the encouragement of his treatment providers, the Veteran attempted to move back     into his home with his wife; however, he repeatedly returned to his cabin.  During his hearing before the Board, the Veteran testified that he spent most of his time isolated in his cabin and that his granddaughter brought him his groceries and other necessities.  A November 2013 disability benefits questionnaire completed by the Veteran's treating VA psychologist indicates that the Veteran endorsed symptoms including chronic sleep impairment, mild memory loss, impaired abstract thinking, difficulty in establishing and maintaining effective work and social relationships, obsessional rituals which interfere with routine activities, spatial disorientation, difficulty establishing and maintaining effective work and social relationships, and difficulty adapting to stressful circumstances, including work or a work-like setting.  In February 2014, the Veteran reported that at least 75 percent of his thoughts and feelings on a daily basis pertained to memories of Vietnam.  Later that month, he reported thinking about shooting himself.  Based on the foregoing, and resolving reasonable doubt in favor of the Veteran, the Board finds that a TDIU is warranted as of June 28, 2011.

The Board finds that referral for extraschedular TDIU is not warranted at any point prior to June 28, 2011.  As noted above, during this period, GAF scores denoted mild to moderate symptoms or mild to moderate difficulty in social, occupational, or school functioning.  The Veteran reported positive relationships with his family and about 10 to 15 good friends.  Other than mildly impaired recent memory noted on a couple of occasions, remote, recent, and immediate memory and attention were found to be normal.  There was no evidence of inappropriate behavior, impaired impulse control, impaired judgment, or panic attacks.  Speech, affect, thought process, thought content, and psychomotor activity were normal.  The Veteran maintained personal hygiene and had no problems with activities of daily living.  Based on the foregoing, the Board finds that prior to June 28, 2011, the probative evidence of record does not demonstrate that the Veteran's PTSD symptoms rendered him unable to secure or follow substantially gainful employment consistent with his education and occupational experience.  



In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against awarding a TDIU prior to June 28, 2011, the doctrine is not for application for that period.  See Gilbert, 1 Vet. App. at 56. 


ORDER

A rating in excess of 50 percent for PTSD prior to June 28, 2011, is denied.

A rating in excess of 70 percent for PTSD on or after June 28, 2011, is denied.

A TDIU prior to June 28, 2011, is denied.

A TDIU is granted from June 28, 2011, subject to the laws and regulations governing the payment of VA monetary benefits. 




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


